Exhibit 10.1

NON-COMPETITION AND CONFIDENTIALITY AGREEMENT

THIS NON-COMPETITION AND CONFIDENTIALITY AGREEMENT (this “Agreement”) dated the
31st day of March, 2006, is executed by the undersigned party (the
“Undersigned”) and delivered to Prosperity Bancshares, Inc., a Texas corporation
(“Prosperity Bancshares”), and Prosperity Bank, a Texas banking association (the
“Bank”). Prosperity Bancshares and the Bank are collectively referred to herein
as “Prosperity.”

WHEREAS, Prosperity Bancshares and SNB Bancshares, Inc., a Texas corporation
(the “Company”) have entered into that certain Agreement and Plan of
Reorganization dated as of November 16, 2005 (the “Merger Agreement”), pursuant
to which the Company will merge with and into Prosperity Bancshares, with
Prosperity Bancshares as the surviving entity (the “Merger”);

WHEREAS, Prosperity Bancshares has required as a condition to consummation of
the Merger that the Undersigned execute and deliver this Agreement for the
benefit of Prosperity;

WHEREAS, the Undersigned will receive pecuniary and other benefits as a result
of the Merger;

WHEREAS, the Undersigned, as a director, executive officer and/or shareholder of
the Company, as the case may be, has had access to certain Confidential
Information (as hereinafter defined), including, without limitation, information
concerning the Company’s business and the relationships between the Company, its
Subsidiaries and their customers;

WHEREAS, the Undersigned recognizes that Prosperity Bancshares would not have
entered into the Merger Agreement nor consummated the Merger without the
Undersigned agreeing to the terms and conditions of this Agreement;

WHEREAS, any capitalized term not defined herein shall have the meaning set
forth in the Merger Agreement; and

NOW, THEREFORE, in consideration of the good and valuable consideration
contained in the Merger Agreement, the receipt and sufficiency of which are
hereby acknowledged, the Undersigned hereby agree as follows:

1. The Undersigned agrees that he will not, at any time after the Effective Time
of the Merger make any unauthorized disclosure, directly or indirectly, of any
Confidential Information of the Company, or third parties, or make any use
thereof, directly or indirectly. The Undersigned also agrees that he shall
deliver promptly to Prosperity at any time at its reasonable request, without
retaining any copies, all documents and other material in the Undersigned’s
possession at that time relating, directly or indirectly, to any Confidential
Information or other information of the Company, or Confidential Information or
other information regarding third parties, learned in such person’s position as
a director, officer or shareholder of the Company.



--------------------------------------------------------------------------------

For purposes of this Agreement, “Confidential Information” means and includes
the Company’s confidential and/or proprietary information and/or trade secrets,
including those of its subsidiaries including Southern National Bank of Texas,
that have been and/or will be developed or used and that cannot be obtained
readily by third parties from outside sources. Confidential Information
includes, but is not limited to, the: information regarding past, current and
prospective customers and investors and business affiliates, employees,
contractors, and the industry not generally known to the public; strategies,
methods, books, records, and documents; technical information concerning
products, equipment, services, and processes; procurement procedures, pricing,
and pricing techniques; including contact names, services provided, pricing,
type and amount of services used, financial data; pricing strategies and price
curves; positions; plans or strategies for expansion or acquisitions; budgets;
research; financial and sales data; trading methodologies and terms;
communications information; evaluations, opinions and interpretations of
information and data; marketing and merchandising techniques; electronic
databases; models; specifications; computer programs; contracts; bids or
proposals; technologies and methods; training methods and processes;
organizational structure; personnel information; payments or rates paid to
consultants or other service providers; and other such confidential or
proprietary information. The term “Confidential Information” does not include
any information that (i) at the time of disclosure or thereafter is generally
available to and known to the public, other than by a breach of this Agreement
by the disclosing party, (ii) was available to the disclosing party on a
non-confidential basis from a source other than the non-disclosing party or
(iii) was independently acquired or developed without violating any obligations
of this Agreement. The Undersigned acknowledges that Prosperity’s business is
highly competitive, that this Confidential Information constitutes a valuable,
special and unique asset acquired by Prosperity in the Merger, and that
protection of such Confidential Information against unauthorized disclosure and
use is of critical importance to Prosperity.

2. The Undersigned agrees that, for the period (the “Non-Competition Period”)
beginning on the Effective Time of the Merger and for three (3) years
thereafter, the Undersigned will not, in any capacity, directly or indirectly:

 

  a) compete or engage, anywhere in the geographic area comprised of the fifty
(50) mile radius surrounding any Prosperity banking center, or any other banking
center operated or owned directly or indirectly by Prosperity (the “Market
Area”), in a business similar to that of Prosperity as of the date hereof;

 

  b) take any action to invest in, own, manage, operate, control, participate
in, be employed or engaged by or be connected in any manner with any
partnership, corporation or other business or entity engaging in a business
similar to that of Prosperity anywhere within the Market Area. Notwithstanding
the foregoing, the Undersigned is permitted hereunder to own, directly or
indirectly, up to one percent (1%) of the issued and outstanding securities of
any publicly traded financial institution conducting business in the Market
Area;

 

  c) call on, service or solicit competing business from former customers of the
Company or its Subsidiaries or customers of Prosperity or its Subsidiaries; or

 

2



--------------------------------------------------------------------------------

  d) call on, solicit or induce any employee of Prosperity whom the Undersigned
had contact with, knowledge of, or association with to terminate employment from
Prosperity or its Affiliates, and will not assist any other person or entity in
such activities.

3. The Undersigned acknowledges that the restrictions imposed by this Agreement
are legitimate, reasonable and necessary to protect Prosperity’s acquisition of
the Company and the goodwill thereof. The Undersigned acknowledges that the
scope and duration of the restrictions contained herein are reasonable in light
of the time that the Undersigned has been engaged in the business of the Company
and the Undersigned’s relationship with the customers of the Company. The
Undersigned further acknowledges that the restrictions contained herein are not
burdensome to the Undersigned in light of the consideration paid therefor and
the other opportunities that remain open to the Undersigned. Moreover, the
Undersigned acknowledges that he has and will have other means available to him
for the pursuit of his livelihood after the effective time of the Merger.

4. The Undersigned acknowledges and agrees that the breach of any of the
covenants made by the Undersigned in this Agreement would cause irreparable
injury to Prosperity, which could not sufficiently be remedied by monetary
damages; and, therefore, that Prosperity shall be entitled to obtain such
equitable relief as declaratory judgments; temporary, preliminary and permanent
injunctions, without posting of any bond, and order of specific performance to
enforce those covenants or to prohibit any act or omission that constitutes a
breach thereof. If Prosperity must bring suit to enforce this Agreement, the
prevailing party shall be entitled to recover its attorneys’ fees and costs
related thereto.

5. In the event that Prosperity shall file a lawsuit in any court of competent
jurisdiction alleging a breach of the non-disclosure or non-competition
provisions of this Agreement by the Undersigned, then any time period set forth
in this Agreement including the time periods set forth above, shall be deemed
tolled as of the time such lawsuit is filed and shall remain tolled until such
dispute finally is resolved either by written settlement agreement resolving all
claims raised in such lawsuit or by entry of a final judgment in such lawsuit
and the final resolution of any post-judgment appellate proceedings.

6. This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas.

7. This Agreement shall not be amended, modified, or altered in any manner
except in writing signed by both parties.

8. If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
shall remain in full force and effect, as if this Agreement has been executed
without any such invalid provisions having been included. Such invalid provision
shall be reformed in a manner that is both (i) legal and enforceable, and
(ii) most closely represents the parties’ original intent.

9. This Agreement shall be binding upon and shall inure to the benefit of
Prosperity and its successors and assigns, including, without limitation, any
successor by merger,

 

3



--------------------------------------------------------------------------------

consolidation or stock purchase of Prosperity and any entity or person that
acquires all or substantially all of the assets of Prosperity.

IN WITNESS WHEREOF, the Undersigned has caused this Agreement to be duly
executed as of the date first written above.

 

UNDERSIGNED /s/ Harvey Zinn Harvey Zinn

 

4